DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 09/02/2021 has been entered. Claims 1-8 and 10-11 remain pending in the application. Applicant’s amendments to the drawings have overcome each and every objection previously set forth in the Non-Final Office Action mailed 06/02/2021.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
Claim 1 lines 17 and 18 read “the shaft”, --the shaft portion-- is suggested.
Claim 11 lines 20 and 21 read “the shaft”, --the shaft portion-- is suggested.
Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gualtieri (US 5957001 A) in view of Clegg (US 5481077 A).
Regarding claim 1, Gualtieri discloses a compression brake control shifter (see Fig. 1, 10) comprising: a shifter body (11) having a front side (side which 14 is provided), a back side (side which 16 is provided), a left side (side which 13 is provided), a right side (see Fig. 4, side which 88 is provided), a top side (side which 28 is provided), and a bottom side (side which 18 is provided), wherein the shifter body is configured to connect to a shift lever of a truck to manipulate a gear system of the truck (see column 1 lines 9-18, wherein drivers of motor vehicles are provided with a variety of switches and levers with which to control various functions of the vehicle…a gear shift control lever is typically connected to the transmission and used to control the gearbox to manually shift transmission gears), the truck having a gear splitter and a compression brake (see column 1 lines 60-65, wherein a multispeed auxiliary gearset switch (the splitter, or range-change switch for a compound gear change-gear or change-speed transmission), cruise control switches, and engine brake switches) operated by a CPU and powered by a power supply (see column 6 lines 53-57, wherein sleeve 20 includes electrical connectors for electrically connecting the various switches to a control module in communication with the controlled devices such as a braking device 72, cruise control module 70, and auxiliary gearset 76 of transmission 78; NOTE: a control module, i.e., CPU, is inherently powered by a power supply), the shifter body (11) having a shaft portion (18) and a knob portion (portion which 100 is provided), the knob portion extending from the top side past the front side (see Fig. 1); a wiring harness (see Fig. 7, and see column 6 lines 53-54, wherein sleeve 20 includes electrical connectors) coupled to the shifter body, the wiring harness extending through the bottom side (see Fig. 7), the wiring harness being configured to be in operational communication with the CPU of the truck (see column 6 lines 53-57, wherein sleeve 20 includes electrical connectors for electrically connecting the various switches to a control module in communication with the controlled devices such as a braking device 72, cruise control module 70, and auxiliary gearset 76 of transmission 78); a compression button (see Fig. 1, 40, 41, 42, 43) coupled to the shifter body, the compression button being in operational communication with the wiring harness to activate and alternatively deactivate the compression brake of the truck (see Fig. 3), the compression button (see Fig. 1, 40, 41, 42, 43) comprising a set of three level setting buttons to apply soft, medium, and hard compression, respectively (see column 5 lines 8-10, wherein each switch is preferably operative to actuate a different level of braking or retarding when the driver releases the accelerator pedal), a hi/low gears switch (102) coupled to the shifter body, the hi/low gears switch being in operational communication with the wiring harness to switch to and from a hi gear mode and a low gear mode of the gear system (see Fig. 3); and a gear splitter switch (26) coupled to the shifter body, the gear splitter switch being in operational communication with the wiring harness to activate and alternatively deactivate the gear splitter of the truck (see Fig. 3). Gualtieri fails to disclose the set of three buttons being arranged spaced in alignment on the shaft parallel to a central longitudinal axis of the shaft of the shifter body. However, Clegg teaches the set of three buttons (see Fig. 1, 35) being arranged spaced in alignment on the shaft (see Fig. 2, 22) parallel to a central longitudinal axis of the shaft of the shifter body (see Fig. 1). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Gualtieri with buttons arranged parallel to a central longitudinal axis of the shaft of the shifter body, as taught by Clegg, to centralize a plurality of commonly used accessory switches on the shifter pole of a vehicle (see column 1 lines 37-38) and to improve the comfort and east in operation of motorized vehicles (see column 1 lines61-62). Additionally, it has been held that a rearrangement of parts, which does not modify the operation of the device, is an obvious matter of design choice. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Further motivation exists for providing a vertical row of buttons since one having ordinary skill in the art would have known that providing vertical buttons allows for a radially smaller shift knob which can provide a more ergonomic grip and allows easier manipulation of the buttons and/or switches.
Regarding claim 2, Gualtieri discloses the shaft portion tapering from the knob portion to the bottom side (18 is disclosed as a tapered neck portion).
Regarding claim 3, Gualtieri discloses the hi/low gears switch (102) being coupled to the front side of the shifter (see Fig. 9).
Regarding claim 4, Gualtieri discloses the hi/low gears switch (102) having a tapered lever (see Fig. 7, wherein switch 102 has a thick base with a thin end).
Regarding claim 6, Gualtieri discloses the gear splitter switch (26) being coupled to the left side (see Fig. 1).
Regarding claim 10, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the set of three level setting buttons (Clegg, Fig. 1, 35) each arranged in a vertical row (Clegg, Fig. 1). Gualtieri fail to disclose the set of three level setting buttons each being round. However, Clegg teaches the set of three level setting buttons each being round (see Fig. 3, button openings 34 are round; and see column 3 lines 66-67, wherein openings 34 may be circular or square  it has been held that a change in shape is an obvious matter of design choice absent persuasive evidence that the particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In this instance, no persuasive evidence that round buttons are more beneficial to square buttons exists. In fact, Applicant’s specification (page 4 line 4) states that the buttons “may each be round” without providing any evidence as to the significance of round buttons.

Claim 5, 7-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gualtieri (US 5957001 A) in view of Clegg (US 5481077 A) and RiftFlyer.
Regarding claim 5, Gualtieri fails to disclose the compression button being coupled to the right side (see fourth picture, wherein the brake button is provided on the right side). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Gualtieri with a compression button provided on the right side, as taught by RiftFlyer, to allow for simultaneous actuation of switches and/or buttons. In other words, the shifter of Gualtieri has multiple buttons and/or switches actuated by a drivers thumb. Moving the compression button to the opposite side allows for a user to actuate the buttons and/or switches on the left side of the knob simultaneously with buttons on the right side of the knob with different fingers. Additionally, it has been held that a rearrangement of parts, which does not modify the operation of the device, is an obvious matter of design choice. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In this instance, providing the compression button on the right side of the shift lever would not alter the operation of the shift lever and/or the compression button.
Regarding claim 7, Gualtieri fails to disclose the gear splitter switch being a slider switch. However, RiftFlyer teaches the gear splitter switch being a slider switch (see fourth picture, wherein the gear splitter switch is a slider switch). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Gualtieri with a gear splitter switch being a slider switch, as taught by RiftFlyer, to provide a more ergonomic switch in which a user can easily locate by feel. Additionally, the substitution of art recognized equivalents known for the same purpose is prima face obvious, and an In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Regarding claim 8, Gualtieri fails to disclose the slider switch having a raised center to provide leverage to move the slider switch forwards and backwards. However, RiftFlyer teaches the slider switch having a raised center to provide leverage to move the slider switch forwards and backwards (see fourth picture, wherein the left switch has a raised center). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Gualtieri with a slider switch with a raised center, as taught by RiftFlyer, to provide a more ergonomic switch in which a user can easily locate by feel. Additionally, the substitution of art recognized equivalents known for the same purpose is prima face obvious, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Regarding claim 11, Gualtieri discloses a compression brake control shifter (see Fig. 1, 10) comprising: a shifter body (11) having a front side (side which 14 is provided), a back side (side which 16 is provided), a left side (side which 13 is provided), a right side (see Fig. 4, side which 88 is provided), a top side (side which 28 is provided), and a bottom side (side which 18 is provided), the shifter body having a shaft portion (18) and a knob portion (portion which 100 is provided), the knob portion extending from the top side past the front side (see Fig. 1), the shaft portion tapering from the knob portion to the bottom side (18 is disclosed as a tapered neck portion), 7wherein the shifter body is configured to connect to a shift lever of a truck to manipulate a gear system of the truck (see column 1 lines 9-18, wherein drivers of motor vehicles are provided with a variety of switches and levers with which to control various functions of the vehicle…a gear shift control lever is typically connected to the transmission and used to control the gearbox to manually shift transmission gears), the truck having a gear splitter and a compression brake (see column 1 lines 60-65, wherein a multispeed auxiliary gearset switch (the splitter, or range-change switch for a compound gear change-gear or change-speed transmission), cruise control switches, and engine brake switches) operated by a CPU and powered by a power supply (see column 6 lines 53-57, wherein sleeve 20 includes electrical connectors for electrically connecting the various switches to a control module in communication with the controlled devices such as a braking device 72, cruise control module 70, and auxiliary gearset 76 of transmission 78; NOTE: a control ; a wiring harness (see Fig. 7, and see column 6 lines 53-54, wherein sleeve 20 includes electrical connectors) coupled to the shifter body, the wiring harness extending through the bottom side (see Fig. 7), the wiring harness being configured to be in operational communication with the CPU of the truck (see column 6 lines 53-57, wherein sleeve 20 includes electrical connectors for electrically connecting the various switches to a control module in communication with the controlled devices such as a braking device 72, cruise control module 70, and auxiliary gearset 76 of transmission 78); a compression button (see Fig. 1, 40, 41, 42, 43) coupled to the shifter body, the compression button being in operational communication with the wiring harness to activate and alternatively deactivate the compression brake of the truck (see Fig. 3), the compression button comprising a set of three level setting buttons to apply soft, medium, and hard compression, respectively (see column 5 lines 8-10, wherein each switch is preferably operative to actuate a different level of braking or retarding when the driver releases the accelerator pedal): a hi/low gears switch (102) coupled to the shifter body, the hi/low gears switch being coupled to the front side of the shifter (see Fig. 9) and having a tapered lever (see Fig. 7, wherein switch 102 has a thick base with a thin end), the hi/low gears switch being in operational communication with the wiring harness to switch to and from a hi gear mode and a low gear mode of the gear system (see Fig. 3); and a gear splitter switch (26) coupled to the shifter body, the gear splitter switch being coupled to the left side (see Fig. 1) and the gear splitter switch being in operational communication with the wiring harness to activate and alternatively deactivate the gear splitter of the truck (see Fig. 3). Gualtieri fails to disclose the compression button being coupled to the right side, the set of three level setting buttons each being round and arranged in a vertical row, the gear splitter switch being a slider switch, and the slider switch having a raised center to provide leverage to move the slider switch forwards and backwards. However, RiftFlyer teaches the compression button being coupled to the right side (see fourth picture, wherein the brake button is provided on the right side), the gear splitter switch being a slider switch (see fourth picture, wherein the gear splitter switch is a slider switch), and the slider switch having a raised center to provide leverage to move the slider switch forwards and backwards (see fourth picture, wherein the left switch has a raised center). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Gualtieri with a compression In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982); and to provide a more ergonomic switch in which a user can easily locate by feel. Additionally, the substitution of art recognized equivalents known for the same purpose is prima face obvious, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). Gualtieri in view of RiftFlyer fail to disclose the set of three buttons being arranged spaced in alignment on the shaft parallel to a central longitudinal axis of the shaft of the shifter body. However, Clegg teaches the set of three buttons (see Fig. 1, 35) being arranged spaced in alignment on the shaft (see Fig. 2, 22) parallel to a central longitudinal axis of the shaft of the shifter body (see Fig. 1). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Gualtieri with buttons arranged parallel to a central longitudinal axis of the shaft of the shifter body, as taught by Clegg, to centralize a plurality of commonly used accessory switches on the shifter pole of a vehicle (see column 1 lines 37-38) and to improve the comfort and east in operation of motorized vehicles (see column 1 lines61-62). Additionally, it has been held that a rearrangement of parts, which does not modify the operation of the device, is an obvious matter of design choice. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Further motivation exists for providing a vertical row of buttons since one having ordinary  and allows easier manipulation of the buttons and/or switches.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejections that were necessitated by an amendment.
The Examiner notes that the Remarks filed 09/02/2021 state on page 5 line 11 “Claim 1 has been amended to incorporate limitations found originally in claim 9, and page 6 lines 27-28 reads “As mere design choice was the only reasoning for rejection, claim 1 should be allowed”. However, claim 9 previously recited the limitation “The compression brake control shifter of claim 1 further comprising the compression button comprising a set of three level setting buttons to apply soft, medium, and hard compression, respectively”. First, the original claim 9 was rejected in view of Gualtieri under 25 U.S.C. 102, and was not rejected in view of design choice. Second, claim 1 incorporates limitations from claim 2, claim 9 and adds the new limitation “the set of three buttons being arranged spaced in alignment on the shaft parallel to a central longitudinal axis of the shaft of the shifter body”. As such, claim 1 presents an entirely new claim. Therefore, a new grounds of rejection is presented which was necessitated by the amendment.  
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH BROWN/Primary Examiner, Art Unit 3658